DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The metes and bounds of claim 10 are unclear because this recites the central region consists of 7-12 nucleosides and also recites q is 3-9. If q is 9, the central region would be more than 12 nucleosides in length. Claims 11-19 are indefinite due to their dependence from a rejected claim.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. This claim recites the modified sugar moieties are either bicyclic or non-bicyclic. This limitation recites an inherent property of the oligonucleotides of claim 1 because any modified sugar moiety is necessarily either bicyclic or non-bicyclic. Thus claim 6 does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 6-20, 22-28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Stetsenko et al. (WO 2018/156056, cited on IDS). This reference is not in English; all citations below are to the machine translation of the document. Please note the original document has claims 2-16 at the end of the specification and only claim 1 in the claims section. In the translation, claim 1 can be found at page 109 and claims 2-16 are at pages 106-108. The structure in claim 1 is visible in the original document.
Stetsenko et al. teach oligonucleotides with modified phosphate groups, including mesyl phosphoramidate, which bind with RNA, penetrate into cells, and activate RNase H. 
At page 7, Stetsenko et al. teach that oligonucleotide derivatives with a modified phosphate group can be used in the form of so-called "gapmers", including both a separate RNase H activating domain and strongly binding RNA domains, for example, based on 2'-O-alkylribonucleosides. Stetsenko et al. also claim such oligonucleotides at claim 10 (page 107), reciting a sequence comprising modified phosphates that is flanked by 2’-modified ribonucleotides. Based on this description, the examiner is interpreting this claim as referring to gapmers and considering “hapmer” a misspelling of gapmer.
At pages 26-28 Stetsenko et al. teach an oligonucleotide may have a length of 2-40 nucleotides or more. In the oligonucleotides of the invention, one or more, for example, 2, 3, 4, 5, 6, 7, 8, 9, 10 or more nucleotides, or all nucleotides contain a modified phosphate group.
The oligonucleotides can be modified, including chemical modification, for example, substituents on a sugar residue, a phosphate group, and/or a heterocyclic base. Chemical modifications include conjugation with a residue of a macromolecular compound of low immunogenicity, such as PEG, conjugation with low molecular weight compounds, such as, cholesterol, mannose or folic acid, or conjugation with peptides, including, peptides that facilitate cell penetration. At pages 32-33 Stetsenko et al. teach the oligonucleotide may be linked to the conjugate group through a linker.
The sugar residues of the oligonucleotide may be modified and such modifications include 2'-aminonucleotide, 2'- fluoronucleotide, 2'-O-methylribonucleotide, 2'-O-allylribonucleotide, 2'-Ο-methoxyethylribonucleotide, "closed" nucleotide (locked nucleic acid, LNA) and/or tricyclic deoxynucleotide (tricyclo-DNA monomer unit).
Phosphate groups can be substituted by converting into a thiophosphate group.
Chemical modification of heterocyclic bases may include substitution at C-5 of the pyrimidine nucleotide, substitution at C-7 of the 7-deazapurine nucleotide, substitution at the exocyclic amino group, introduction of 4-thiouracil, 5-bromo- and/or 5-ioduracil residues, etc. 
Examples of heterocyclic bases include thymine, uracil, cytosine,
adenine, guanine, purine, hypoxanthine, xanthine, 2-aminopurine, 2,6-diaminopurine, 5-methylcytosine, 5-fluorouracil, 5-chlorouracil, 5-bromouracil, 5-ioduracil, 5-trifluoromethyluracil, 5-fluorocytosine, 5-chlorocytosine, 5-bromocytosine, 5-iodocytosine, 2-thiouracil, 4-thiouracil, 2-thiothymine, 4-thiothymine, 5-propynyluracil, 5-propynylcytosine, 7-deazaadenine, 7-deazaguanine, 7-deaza-8-azaadenine, 7-deaza-8-azaguanine, isocytosine, isoguanine, etc.
In example 13 Stetsenko et al. produce oligonucleotides having both mesyl phosphoramidate linkages and 2’-OMe sugar residues. At example 36 Stetsenko et al. teach that oligonucleotides with mesyl phosphoramidate linkages activate RNAse H and cleave the target almost to the same extent as unmodified duplexes.
Stetsenko et al. do not exemplify a gapmer oligonucleotide comprising a mesyl phosphoramidate linkage in the deoxy gap, but it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make such an oligonucleotide. The person of ordinary skill in the art would make a gapmer with a mesyl phosphoramidate linkage because Stetsenko et al. teach and exemplify oligonucleotides with that linkage and also specifically teach and claim that the modified phosphates of their invention can be used in gapmers wherein the modified phosphate is in the gap region. 
The person of ordinary skill in the art would further find it obvious to make oligonucleotides with multiple mesyl phosphoramidates and to place them at any position within an oligonucleotide because Stetsenko et al. teach oligonucleotides can have any number of modified phosphates and exemplify oligonucleotides having modified phosphates in varying positions and numbers throughout the sequence. Therefore, the person of ordinary skill in the art would recognize the number and placement of modified phosphates to be a matter of design choice to obtain an oligonucleotide having the properties required for a particular application.
The person of ordinary skill in the art would expect predictable results making oligonucleotides having mesyl phosphoramidates in the gap region because Stetsenko et al. teach that mesyl phosphoramidate linkages activate RNAse H and cleave the target almost to the same extent as unmodified duplexes.
The person of ordinary skill in the art would further find it obvious to make oligonucleotides having 2’-OMe, LNA or 2’-MOE sugar moieties or a conjugate group because Stetsenko et al. specifically suggest use of such modifications. 
The person of ordinary skill in the would further find it obvious to make oligonucleotides of the lengths recited in claims 23-25 because Stetsenko et al. teach oligonucleotides can be of any length.

Claims 1-30 are rejected under 35 U.S.C. 103 as being unpatentable over Stetsenko et al. as applied to claims 1-3, 6-20, 22-28 and 30 above, and further in view of Bleicher et al. (WO 2019/073018). 
The teachings of Stetsenko et al. are described in the previous rejection. Stetsenko et al. teach oligonucleotides may comprise locked (bicyclic) nucleotides and be linked to a conjugate group, but do not teach cET sugars and GalNAc conjugates. Stetsenko et al. also do not teach gapmers where one nucleotide is substituted. However, each of these features was well-known to those of ordinary skill in the art.
For example, Bleicher et al. teach gapmer oligonucleotides and teach at page 7 the oligonucleotide can comprise a conjugate moiety covalently attached to the oligonucleotide. In some embodiments the conjugate moiety is capable of binding to the asialoglycoprotein receptor, such as a GalNAc conjugate moiety.
Bleicher et al. teach at page 49 that insertion of a modified nucleoside which confers a 3' endo conformation into the gap region of gapmers, can retain RNase H activity. Such gapmers are referred to as "gap-breaker" or "gap-disrupted" gapmers. Gap-breaker oligonucleotides retain sufficient region of DNA nucleosides within the gap region to allow for RNase H recruitment. Modified nucleosides used within the gap region of gap-breaker oligonucleotides may for example be modified nucleosides which confer a 3'endo confirmation, such 2' -O-methyl (OMe) or 2'-O-MOE (MOE) nucleosides, or beta-D LNA nucleosides, such as beta-D-oxy LNA or ScET nucleosides.
At page 51 Bleicher et al. teach gapmer oligonucleotides having LNA or cET nucleosides in the flanking (wing) regions.
The teachings of Stetsenko et al. are obvious for the reasons set out in the previous rejection. It would further have been obvious to one of ordinary skill in the art to make mesyl phosphoramidate oligonucleotides with a gap disruption, cET nucleosides or a GalNAc conjugate because these modifications are known to those of ordinary skill in the art and are suitable for use in gapmer compounds as evidenced by the teachings of Bleicher et al.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tracy Vivlemore whose telephone number is (571)272-2914. The examiner can normally be reached Mon-Fri 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Tracy Vivlemore
Primary Examiner
Art Unit 1635





/Tracy Vivlemore/           Primary Examiner, Art Unit 1635